453 F.2d 1375
72-1 USTC  P 9244
ESTATE of E. Brooks GLASS, Jr., Deceased, et al.,Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 71-2071.
United States Court of Appeals,Fifth Circuit.
Feb. 11, 1972.

Paul Johnston, Birmingham, Ala., for petitioners-appellants.
K. Martin Worthy, Chief Counsel, Internal Revenue Service, Washington, D. C., Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks, Fred B. Ugast, Acting Asst. Atty. Gen., Harry Baum, Thomas Stapleton, David E. Carmack, Attys., Tax Division, United States Department of Justice, Washington, D. C., for respondent-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed for the reasons set forth in the published opinion of the Tax Court.  Estate of Glass v. Commissioner of Internal Revenue, 55 T.C. 543 (1970).


2
Affirmed.